Judgment reversed, with costs to the appellant, unless the parties stipulate to limit the award to the control devices involving Reggio’s inventions which were before the arbitrator and on which the arbitrator directed royalties to be paid. In the event of the failure of the parties so to stipulate, the matter is remitted to the same arbitrator for clarification of his award. We agree with the view expressed by Special Term that the arbitrator did not pass upon the question whether any obligation existed for payment of royalties upon sales by Pratt & Whitney. Present — Glennon,-J. P., Dore, Cohn, Callahan and Shientag, JJ.; Glennon, J., dissents and votes to affirm. Settle order on notice.